Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portable cart” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a table carry “91” and “92” and Fig. 7 as described in the specification.  Any structural detail that is 
Claim Objections
Claim 2 is objected to because of the following informalities:  Please amend claim to include a lower case “w” for “Where”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Please amend claim to change “there” to —the—.  Appropriate correction is required.

Applicant is advised that should claim 2 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a folding table" while parent claim 1 already requires “a collapsible table”.  It is unclear if these two limitations are describing the same structure or if they are two different structures.
Claim 6 contains the trademark/trade name “Hoyer”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular a lifting mechanism and, accordingly, the identification/description is indefinite.
Claim 13 recites the limitation "an idea".  It is unclear what this limitation is referring to in light of the rest of the originally filed disclosure.  Examiner is treating this limitation as a typographical error for —patient— or —person—.  Furthermore, Claim 13 appears to recite an apparatus and method steps of using the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  “Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” See MPEP 2173.06(II). Due to the unclear nature of this claim, it will not be Examined further with respect to prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandrakovic (US Patent 5,016,300) in view of Yul (US PG-Pub 2008/0295246), and further in view of Roy (US Patent 5,694,654).
Regarding Claim 1, Jandrakovic discloses a changing station (11) comprising: a lift (42 and 45) attached to a base with a plurality of legs (21, 22, 23) and a top (41 and 44) and privacy curtain that connects to the top of the base and goes around the legs with a lift sling (57) attached to said lift.  Jandrakovic fails to disclose a collapsible table.  Yul teaches a collapsible table (100). Jandrakovic and Yul are analogous art because they are from the same field of endeavor, i.e. patient supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the table of Yul to the station of Jandrakovic.  The motivation would have been to provide a user a place to rest.   Jandrakovic further fails to disclose a privacy curtain that connects to the top of the base and goes around the legs. Roy teaches a privacy curtain (100) that connects to the top of a base and goes around legs.  ). Jandrakovic and Roy are analogous art because they are from the same field of endeavor, i.e. patient supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the privacy curtain of Roy to the station of Jandrakovic.  The motivation would have been to provide privacy to a user while they use a toilet.
Regarding Claim 2, Jandrakovic fails to disclose a wired or wireless controller, but instead discloses a lift operated manually.  It has been held that broadly providing a mechanical 
Regarding Claim 3, Yul teaches a folding table (see Fig. 1).
Regarding Claim 4, Jandrakovic discloses where there are three legs that fold out to form a tripod (see Fig, 1).
Regarding Claim 5, Jandrakovic discloses where there legs are angled away from the base (see Fig. 1).
Regarding Claim 6, as best understood, Jandrakovic discloses a manual lift system and fails to disclose what is known in the art as a “Hoyer” lift.  Examiner takes Official Notice that Hoyer lifts are well known within the art.  It would have been obvious to one having ordinary skill to use a Hoyer lift instead of Jandrakovic’s manual lift in order to automate the lifting of an individual.
Regarding Claim 7, Roy teaches where the privacy curtain is attached to the bottom of the base at the top of the privacy curtain through a connection means (see Fig. 2 showing /hooks through a curtain attached to a rod, much like a shower curtain rod system).
Regarding Claim 8, Roy teaches where the connection means is eyelets in the privacy curtain attached to a hook attached to the bottom of the base (see Fig. 2 showing hooks through a curtain attached to a rod, much like a shower curtain rod system).  Roy fails to do teach a carabiner, however, Examiner takes Official Notice that carabiners are well known within the art.  Carabiners are interchangeable with hooks and they offer the same desired 
Regarding Claim 9, Roy teaches here the connection means is eyelets in the privacy curtain attached to a hook attached to the bottom of the base (see Fig. 2).
Regarding Claim 10, Jandrakovic discloses where the lift is attached to the base using a lift strap (51) with a metal loop (42 or 56 attached via metal loop) where the metal loop connects to the bottom of the base.
Regarding Claim 11, Jandrakovic discloses where the lift is attached to the base using a lift hook (41).
Regarding Claim 12, Jandrakovic fails to disclose where the lift is attached to the base using a carabiner.  However, for reasons discussed in the rejection of claim 8, carabiners are considered obvious and interchangeable with hooks.  See claim 8 rejection above for more info.
Regarding Claim 14, Jandrakovic discloses where the lift sling has sides (57) where lift brackets would be attached to.
Regarding Claim 15, Jandrakovic discloses where the lift sling has a belt or fastener (56).
Regarding Claim 16, Jandrakovic discloses where the lift has lift brackets (47 and 45)) that connect to a plurality of lift straps.
Regarding Claims 17 and 18, see claim 2 rejection.
Regarding Claim 20, Jandrakovic discloses where the legs extend (see Col. 4, Lines 33-35).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandrakovic, Yul, and Roy as applied to claim 1 above, and further in view of Farris (US PG-Pub 2016/0362906).
Jandrakovic fails to disclose where the changing system is stored in a portable cart.  Farris teaches where a changing system that is stored in a portable cart (102, see Fig. 3).  Jandrakovic and Farris are analogous art because they are from the same field of endeavor, i.e. patient supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the changing station of Jandrakovic with the cart of Farris.  The motivation would have been to allow for easy storage and transportation of the lift apparatus. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619